Peters, J.
The town of Houlton sues the town of Ludlow for pauper supplies furnished a married woman and her infant child. It appears, that the woman, having her settlement in Houlton, -was married on May 25, 1877, to a man whose settlement was in Ludlow, and that the marriage was procured by the overseers of Houlton, with a view of transferring the settlement of the wife to that of the husband. But by the statute her settlement, on account of such fraud or collusion, remained unchanged. On July 27, 1877, the child was born. It was ruled at the trial that the child took the mother’s and not the father’s settlement. The ruling was erroneous.
The statutory pi-ovision to be interpreted is this: "When it appears in a suit between towns involving-the settlement of a pauper, that a marriage was procured to change it by the agency or collusion of the officers of either town, or any person having-charge of such pauper under authority of either town, the settlement is not affected by such marriage.” The act originally passed in 1846, (c. 226,) which is much condensed by the present statute -without any design'to alter its meaning, asserts, that, if the
\ *585marriage be procured by overseers or agents, " with a view of changing the settlement of such pauper of person thus married,” and of fixing the settlement of " such pauper or person” in another town, "then such marriage shall be deemed so far fraudulent that no new settlement shall be acquired by such marriage, but the settlement of such pauper or person shall remain unchanged by such marriage.”
It is " the settlement of a pauper” that is not to be changed by the marriage, uamely, the married pauper. Only one person is spoken of, and no language is used which can reasonably be construed to extend the application of the statute beyond the one pauper. When she was married, there was no other person in existence whose settlement could be affected thereby. " The settlement of such pauper or person shall remain unchanged by such marriage.” Such person is the person whose marriage is fraudulently procured. How can a person unborn gain a "new settlement ” or "change a settlement,” in the language of the act? But for the statutory provision before quoted, the settlement of the mother would have been transferred from Houlton to’ Ludlow by the marriage, and this change’ the statute prevents. But the settlement of her lawful children could undergo-no such change, for the reason that they would have no settlement in Houlton to be changed. Following the condition of their lawful father, their settlement would be in Ludlow.
The ruling, made' at the trial, entirely disregards the positive provision of the statute, that "legitimate children have the settlement of the father, if he has any in the state.”- This is without exception or qualification, and cannot be overcome by any implication to be derived from any other statute.
It is said that the interpretation of the statute which we adopt may separate mothers from their children. But the other interpretation separates children from their fathers, to whose possession and care they in most instances legally belong, and upon whose ability and efforts to support and educate them they principally depend. By the ruling, the father would have his settlement in one town, and his lawful offspring have theirs in another town, legitimate children being thus classed with illegitimate children, a result never before seen in the operation of the pauper laws in this state.
*586It must be considered, that, if tbe doctrine implied by tbe ruling at nisi prius prevails, it must be a. general doctrine for sucb cases. It would not seem to be a just penalty for all cases, that, because the marriage is collusively procured, not only should the wife’s settlement be unchanged by it, but that all of her husband’s children begotten with her should be taken from his settlement and annexed to hers. Even in the case at bar, an extreme case perhaps, an unjust act has not been consummated. There was no injustice in inducing a man to marry a woman, whose child soon to be born became honestly legitimated thereby. As it is, Ludlow avoids the support of the wife. Had the husband married some other woman, or this woman under other, circumstances, he with all his family might have been a charge upon that town.

Exceptions sustained.

Appleton, C. J., Walton, Danportii, Virgin and Libbey, JJ., concurred.